In City of Greenville v. Laury, 172 Miss. 118, 159 So. 121, 123, there was a hole in the street which caused the injury and was amply sufficient to do so, as the facts demonstrated. The court in banc held, however, that the city was entitled to a peremptory instruction, because the injured person could have seen and avoided the defective place in the street had she used due care in the use of the street. There the injury was in the daytime, and all that the appellee had to do was to look where she was going. So in this case, if the injury had occurred in the daytime, there would certainly be no just cause for a claim of liability, because the grease pit was perfectly plainly to be seen, and, moreover, was not in the thoroughfare at all but was entirely outside thereof, and could only be fallen into by turning aside from the thoroughfare — in other words, by going out of the way.
The grease pit in this case was a necessary or proper adjunct or instrumentality in the conduct of the business of the service station. The station had a right to have it. In order to use it, the top of it had to be open. It was built in such a manner as to make it reasonably convenient to the business for which it was designed and at the same time was placed outside of the course of travel along the thoroughfare adjacent thereto, and in such a position, as we have already said, that any person passing along there in the daytime, and who was in the exercise of any sort of due care, could not fail to have seen it, and to get in it would have had to turn aside and go out of the way; and especially is this true as respects appellee here, who knew of the exact location of the grease pit and had known of it for years.
The grease pit would, therefore, be or become a danger, as would be so recognized in the law of negligence, only during the nighttime, which is to say, when not lighted in such a way as to be practically as well seen *Page 273 
as in the daytime. The lessor, the oil company, had furnished all the equipment and facilities for lighting the premises and, so far as the record shows, the lighting facilities, when turned into use, made the premises substantially as clear as day. But it was no part of the duty of the lessor, the landlord, to stand by and see that the tenant kept the lights burning. The landlord having furnished all the necessary facilities for adequate lights, the failure to use them was solely the negligence of the tenant Harrison, who was not sued. It would be an unreasonable and an intolerable requirement that a landlord shall stand guard over his tenant and see that he uses the equipment furnished, and there is no such requirement in our law, or in the law anywhere. See the numerous cases collected in 44 L.R.A. at page 284.
Or the grease pit could have been covered at night when not in use. The evidence shows that an adequate cover could have been availed of for a trifling cost — two or three short planks, cleated together, would have been sufficient. If the tenant, in order to save the cost of electric current, elected to turn out the lights at night, elected not to use the lighting facilities furnished him to avoid the danger of the grease pit and which, as we have already said, would have avoided it in that measure of care which would have satisfied the law, then in so electing the tenant was under duty to furnish a cover for the grease pit at night and to use the same, and his failure to do so was his negligence and his alone, for the reason that when the landlord has furnished certain instrumentalities which render the rented premises reasonably safe, the tenant must either use these instrumentalities, or he must himself furnish and use the necessary substitute therefor, and his failure to do one or the other, or both, is not chargeable under the law to the landlord.
We have said that had the premises been kept adequately lighted — the failure to do which was the sole *Page 274 
negligence of the tenant — then that measure of care which would have satisfied the law would have been fulfilled. We prove this statement by another one of the latest cases in our books, precisely in point, namely, Louisiana Oil Corp. v. Davis,172 Miss. 126, 158 So. 792, which was a case where the alleged danger which caused the injury was inside of the used pathway, in the path of travel itself, under the shed of the oil service station, a more probable danger than here, and the court held that had the way been lighted, the appellant would have been entitled to a peremptory instruction. So here, if the premises had been thoroughly lighted, there would be no liability; and since that duty to keep the lights burning was a duty solely of the tenant, the tenant only is liable here, and not the appellant lessors. The peremptory instruction requested by the lessors should have been granted.
But in order to arrive at liability against the oil company and the city, the majority have veered away from both the two cases above cited, although they are the latest cases in our reports on the subject. The court in banc in the Laury case went most thoroughly into the governing principles in such cases, and it was hoped that what was said there would be regarded as settled, at least for some little time to come. It was there laid down as the governing principles in such cases that a municipality owes to one of the general public "the duty to exercise ordinary care to keep its streets reasonably safe for use by personsexercising reasonable care and caution;" and the court quoted with approval the language in the Woodham case (Cumberland Telephone  Telegraph Co. v. Woodham), 99 Miss. 318, 54 So. 890, a leading case in our books, that "`the negligent act of a person, resulting in injury, . . . creates liability therefor, when the act is of such character that, by the usual course ofevents, some injury, not necessarily the particular injury, or injury received in the particular *Page 275 
manner complained of, would result therefrom, provided the attendant circumstances are such that an ordinarily prudent man ought reasonably to have anticipated that some injury wouldprobably result from the act done.' . . . It will not be sufficient to say that injury to such a person was possible, . . . injury to some one . . . must have been so probable that a reasonably prudent man should have anticipated thatprobability." The test is summed up in the Laury case in this language: Was the alleged defect or danger in the street "of such character as to make the street unsafe for use by persons in the exercise of reasonable care, and that an ordinarily prudent person ought reasonably to have anticipated that some injurywould probably result therefrom to a person when using thestreet and exercising reasonable care and caution in so doing." (Italics supplied.) Such is the test in respect to the proximate cause in such cases. And as already pointed out, the test of reasonable anticipation is a measurement according to the usual course of events, whether according to the usual experience of mankind it should have been reasonably foreseen as probable, not as respects a rarely extraordinary or accidental experience, but something within the reasonable range of usual experiences, according to the natural course of things; for the reasonable range of the usual course of things is within the field of probabilities, while distinctly unusual and extraordinary events belong to the field of possibilities, and to that field only.
But the main opinion in the present case departs from the above-quoted principles in the Laury case, and now goes further and holds that the municipality must anticipate distinctly unusual or extraordinary events, and is liable if it fails to so construct or maintain its thoroughfares as to guard against such distinctly unusual or extraordinary events; in other words, it is liable for possibilities, as well as probabilities. And this is *Page 276 
true because the majority proceeds at some length to speak of the fact that the appellee had become frightened at the sudden and unexpected approach of an automobile — under extremely unusual circumstances as the record shows without dispute — and appellee, in a moment of forgetfulness, had fallen into the grease pit, the location of which was well known to her and had been for a long time, and which the facts show presented no appreciable danger to her had she been in the exercise of due care in the usual courseof events. The danger arose only when she became frightened and momentarily forgot, and this was the result of a distinctly unusual or extraordinary event, was a possibility only, and falls outside of the field of probabilities according to the usual and natural course of events.
Instruction No. 1, granted at the request of appellee, reads as follows: "Even if the jury should believe from the evidence in this case that the street lights were such that the plaintiff could see the pit where the accident occurred, yet this would not prevent her recovery, if the jury further believe from a preponderance of the evidence that the front of the filling station and the approaches thereto were constantly used by the public generally in going to and from the main part of the city of Hazlehurst for a long period of time, and that this use by the public was known to the defendant, and that the grease pit described was constructed and maintained in such relation to the public street and in such proximity to the traveled way that the defendants could reasonably have foreseen that a person traveling on said way, in the exercise of due care for himself, would be injured, and the plaintiff, while traveling along said way, in the exercise of due care, and while walking through the filling station over said used way was suddenly confronted and blinded by an approaching automobile and was frightened by its sudden appearance, and it reasonably appeared to the plaintiff, situated as she was, *Page 277 
that she might be struck by said automobile and that she stepped aside to avoid a collision with the automobile and momentarily forgot the existence of the pit and fell into the same and was injured, then it is the sworn duty of the jury to find a verdict for the plaintiff."
It will be seen that this instruction opens by granting that the way was sufficiently lighted, but proceeds thereupon to place before the jury that what must be foreseen by the city was an event of fright and momentary forgetfulness — a distinctly unusual or extraordinary event, an invitation into the field of possibilities. And the instruction could hardly have been otherwise understood by a jury of average men unlearned in the law. It was intended to be so understood, as an analysis of the argument made in appellee's briefs will disclose; and it is well settled in our decisions that an instruction so framed as to mislead a jury upon an important phase of the case is as much a reversible error as is an instruction which erroneously misdirects the jury in the plainest terms.
All that fright or momentary forgetfulness has to do with such cases is to relieve the person injured, that is to say, the plaintiff, of the charge of contributory negligence. The citation of the majority dealing with this point, 45 C.J., pp. 950, 951, is found under the general head Contributory Negligence, Id., p. 940, and so it will be found in all the books. But what has been done here is to take a doctrine which operates solely to the relief of contributory negligence, which is a secondary question, and carry it over into the field of the primary inquiry whether the defendants have on their part been guilty of actionable negligence, that is to say, of negligence, which was the proximate cause of the injury, as to which the matter of contributory negligence has nothing to do, and by the said instructions as drawn, to place the situation before the jury in such a sequence of a connected course of language as to cause *Page 278 
them, as we have already said, to conclude that the law is that municipalities must anticipate and guard against such distinctly unusual and extraordinary circumstances as fright and the like; in other words, they must guard against possibilities as well as probabilities.
If municipalities must, under the penalty of liability for such possible injuries, so construct and maintain their streets as to guard against all such possibilities of fright or forgetfulness, then there are hundreds of such places in every municipality of the state, and thousands of them in the larger towns and cities, and which to eliminate and to keep them eliminated would bankrupt the municipalities and keep them bankrupt. Municipalities are not required to construct or maintain their streets and thoroughfares so as to be safe to the blind, nor to those who having eyes do not see, and it is immaterial what it may be that caused them not to see, so long as that cause was something done, or omitted to be done, by some other person or agency than the municipality. The principle of decision upon which the majority has proceeded is not only unsound, as I submit with deference, and particularly as regards the quoted instruction, but would if followed carry liability to an unbearable length. It involves a confusion of legal concepts, will confuse the bar and the trial bench, and is bound to return to plague this court.
Smith, C.J., concurs in this dissent.